Fourth Court of Appeals
                                       San Antonio, Texas
                                             November 4, 2022

                                           No. 04-22-00748-CR

                                       IN RE David Gene BECKA

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

       On November 4, 2022, relator filed a petition for writ of mandamus and an emergency
motion for stay pending final resolution of the petition for writ of mandamus. Relator’s request
for emergency relief is GRANTED IN PART.

       The trial court’s enforcement of any residency requirement is STAYED pending further
order of this court. This stay does not affect the intake scheduled for November 8, 2022 or the
hearing set for November 9, 2022.

           It is so ORDERED on November 4, 2022.


                                                                                 PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CR-1257, styled The State of Texas vs. David Becka, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Andrew Wyatt Carruthers presiding.